Citation Nr: 1744117	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-35 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether payment of attorney fees in the amount of $5,055.96 from past-due benefits should be made.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from October 1964 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which informed the Veteran that $5,055.96 was withheld from a March 2016 rating decision for payment of attorney fees.  

Separately, the Veteran has a pending appeal involving compensation claims.  The Board is issuing a separate decision on those issues under a different docket number, and that decision will be sent to the Veteran under separate cover.


FINDINGS OF FACT

1.  The Veteran entered into a valid fee agreement with an attorney in July 2013.

2.  The attorney contributed to the award of past-due benefits by initiating the appeal by filing a notice of disagreement (NOD), and by filing a brief arguing the merits of the appeal.  


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of $2,527.98, but no more, have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. §§ 14.631, 14.636 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran disputes the amount of attorney fees withheld.  

Attorney fees were withheld from the amount of past-due benefits resulting from an increased initial rating awarded by the Board in March 2016.  That decision granted an increased rating from 50 percent to 70 percent for a service-connected disability.  The RO effectuated this grant in a March 2016 rating decision.  The grant resulted in a net back pay award of $25,279.79.  Twenty percent of that amount, $5,055.96, was withheld for the payment of attorney fees.  

In a July 2016 statement, the Veteran argued that the attorney fees should not be paid for two reasons.  First, the fee agreement was not signed until after the Veteran himself had already filed the NOD on which the award was based.  Second, the attorney "had nothing to do WHATSOEVER" (all caps in original) with the award.  On this latter point, the Veteran asserted, for instance, that the attorney took no action on the issue; discouraged him from moving forward with the appeal; did not take action when a different Veteran's information was used to deny his claim; did not utilize a contact in the RO to expedite his appeal; and did not then return his phone calls for four days straight.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Only accredited agents and attorneys may receive fees from claimants or appellants for their services provided in connection with representation.  38 C.F.R. § 14.636(b).  Agents and attorneys may charge claimants or appellants for representation provided: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 CFR 3.156 or for an increase in rate of a benefit; a Notice of Disagreement has been filed with respect to that decision on or after June 20, 2007; and the agent or attorney has complied with the power of attorney requirements in §14.631 and the fee agreement requirements in paragraph (g) of this section.  38 C.F.R. § 14.636(c).  

Fees permitted for services of an agent or attorney admitted to practice before VA must be reasonable.  They may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  Factors considered in determining whether fees are reasonable include:

(1) The extent and type of services the representative performed;

(2) The complexity of the case;

(3) The level of skill and competence required of the representative in giving the services;

(4) The amount of time the representative spent on the case;

(5) The results the representative achieved, including the amount of any benefits recovered;

(6) The level of review to which the claim was taken and the level of the review at which the representative was retained;

(7) Rates charged by other representatives for similar services; and

(8) Whether, and to what extent, the payment of fees is contingent upon the results achieved.

38 C.F.R. § 14.636(e).  

Fees which do not exceed 20 percent of any past-due benefits awarded shall be presumed to be reasonable.  38 C.F.R. § 14.636(f).  This presumption may be rebutted through an examination of the factors in § 14.636(e) establishing that there is clear and convincing evidence that a fee which does not exceed 20 percent of any past-due benefits awarded is not reasonable.  38 C.F.R. § 14.636(f).  

If a veteran terminated a lawyer's services during the case and retained a substitute representative, the first lawyer's fees would be based upon and fairly reflect that lawyer's contribution to the case.  Scates v. Principi, 282 F.3d 1362, 1365 (Fed. Cir. 2002); Lippman v. Shinseki, 23 Vet. App. 243, 250 (2009).

Factors which may be relevant in such a determination include: the reason for termination of the attorney's representation; whether the fee should be calculated by days spent on the case by the former attorney or the number of hours spent on the case as compared to hours spent by other representatives; whether the attorney can recover under another legal theory such as quantum meruit (Latin for "what is deserved"); whether the attorney can seek recovery from the Veteran in another forum such as a state court; and whether any other representative is also seeking legal fees for services performed for the Veteran in the case.  Scates, 282 F.3d at 1368-69.  

When determining the reasonableness of an attorney fee, the Board must consider both the regulatory factors and the Scates factors.  Lippman v. Nicholson, 21 Vet. App. 184, 189-90 (2007) (Lippman I); see also Lippman, 23 Vet. App. at 253 (Lippman II) (holding that the Scates factors also apply to situations where "an attorney is discharged after the initial decision on a claim but prior to the appeal of that decision"). 

B.  Discussion

In this case, after reviewing all of the facts presented, plus the arguments of the Veteran, the Board finds that attorney fees for past-due benefits is warranted, but at a reduced amount of $2,527.98.  
  
Initial Eligibility

As a threshold matter, there is no dispute as to the attorney's initial eligibility for the award of attorney fees.  The power of attorney complied with the requirements of 38 C.F.R. § 14.631, and the fee agreement complied with all requirements in paragraph § 14.636(g).  See 38 C.F.R. § 14.636(c).  The RO has already found that the attorney is eligible for fees.  See 38 C.F.R. § 14.636(c)(3).  

The record shows that the Veteran and the attorney, who is accredited with VA, filed a valid power of attorney in July 2013.  The corresponding fee agreement provided for direct payment of 20 percent of all past-due benefits awarded from the date benefits began through the date benefits were awarded.  

This fee agreement was filed in July 2013.  This was after the RO had issued a decision in June 2013 awarding service connection for the Veteran's disability and after assigning an initial disability rating and effective date.  The attorney, on the Veteran's behalf, filed a NOD in August 2013, disagreeing with the initial disability rating assigned.  

At present, the Veteran appeared to argue in his July 2016 statement that the attorney may not be eligible for fees because he (the Veteran) had already filed the NOD on which the award was based.  The Veteran's argument is misplaced for two reasons.  

First, the requirements for a valid fee agreement specifically state that fees may not be charged until an NOD has already been filed.  See 38 C.F.R. § 14.636(c).  Thus, the fact that the Veteran had previously filed an NOD does not invalidate the fee agreement.  

Second, contrary to the Veteran's assertion, the NOD upon which the award was based was not filed by him.  The Veteran identified an August 2012 NOD.  It is true that he filed an NOD in August 2012, at which time the attorney was not representing him.  However, this NOD pertained to an August 2012 rating decision adjudicating unrelated disability claims.  It did not decide the issue ultimately granted in the June 2013 rating decision.  Rather, it deferred that issue.  The Veteran returned a copy of the August 2012 notification letter on which he wrote "I disagree" below the RO's notation that it was deferring the issue.  Thus, that NOD did not initiate an appeal for that issue.  Rather, the NOD initiating an appeal from the June 2013 decision was filed by the attorney on the Veteran's behalf in August 2013.  Thus, this argument also does not invalidate the fee agreement.  

Accordingly, as a threshold matter, there is a valid fee agreement in this case.  

Reasonableness

The Veteran also argues that the fee awarded is not reasonable.  The Board agrees to the extent that the entire amount withheld is not reasonable.  Looking to the factors of § 14.636(e) and Scates, the Board finds that a reduced amount of $2,527.98 is more reasonable.  

As indicated, the attorney filed the NOD initiating the appeal eventually leading to the award of past-due benefits.  The attorney also filed a more detailed NOD in November 2013 explaining why the 70 percent rating was warranted.  The attorney then filed a status inquiry in February 2014, followed by a detailed brief in April 2014 again arguing why the 70 percent rating was warranted.  The case was not of great complexity at that point, but the attorney's NODs and brief show a great degree of skill and competence in arguing why the 70 percent rating was warranted.  Of note, the attorney cited the relevant case law in explaining why the facts of the Veteran's case warranted a higher rating.  Thus, these factors weigh in favor of awarding attorney fees.  

The attorney has provided no information concerning how much time he spent on the case, but the level of detail and specificity of his filings indicates that he must have spent some amount of time reviewing the facts of the Veteran's case and then drafting the submissions applying those facts to the law.  It is not clear from the Board's eventual decision (awarding the 70 percent rating) that the attorney's submissions directly achieved the award of the 70 percent rating, but they certainly played a role.  These factors further support the award of attorney fees.  

Tending to weigh against the reasonableness of the entire fee, the attorney produced no further evidence to support the 70 percent rating.  Moreover, the attorney undertook no further action after filing the brief in April 2014.  Chronologically, the RO issued a statement of the case (SOC) in December 2014, approximately eight months after the attorney filed the brief.  The Veteran revoked the POA later in December 2014.  Beginning from that point, the Veteran prosecuted the appeal on his own behalf, including by filing a substantive appeal later in December 2014.  He also testified unrepresented at a Board hearing in July 2015.  

Thus, it can best be said that the attorney contributed to the award by initiating the appeal by filing an NOD and by filing a brief arguing the merits of the appeal.  As this amounted to the mid-way point towards the eventual award, the Board finds that he is entitled to no less than half of the fee withheld, which is $2,527.98.  

The Veteran's July 2016 statement offered several reasons for why he felt the attorney was entitled to no fee whatsoever.  The Board disagrees.  First, it is not accurate to say that the attorney "had nothing to do WHATSOVER" with the award.  As shown, the attorney filed the initial appeal and submitted a detailed brief in support.  Next, the attorney may not have returned his phone calls on four consecutive days at one point.  However, there is no information showing why the attorney did not return the phone calls, and there is no indication that this was other than an isolated incident.  Also, as to the Veteran's argument that the attorney discouraged him from proceeding in the appeal and may have taken (or not taken) other such actions cited by the Veteran, attorneys are generally allowed broad discretion and deference in making strategic decisions in how to proceed in any particular case.  See Strickland v. Washington, 466 U.S. 668 (1984).  Thus, it was entirely within the attorney's professional judgment to undertake (or not) the particular actions identified by the Veteran.  Overall, his arguments tend to support the reduction of the attorney fee award.  However, they do not entirely nullify the degree to which the attorney's actions up to April 2014 contributed to the award.  

For these reasons, the Board finds that attorney fees in the reduced amount of $2,527.98, but no more, are warranted.  


ORDER

A reduced amount of attorney fees of $2,527.98 is warranted; to this extent, the appeal is granted. 



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


